Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.

 Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Detailed Action
	This action is in response to the papers filed July 26, 2022. 

Amendments
           Applicant's response and amendments, filed July 26, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-110, 112-113, and 116-121, amended Claims 111, 115, and 131-132, and withdrawn Claims 122-130. 
	Claims 111, 114-115, and 122-133 are pending.
	Claims 122-130 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 111, 114-115, and 131-133 are under examination. 

Priority
This application is a 371 of PCT/EP2016/072524 filed on September 22, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Certified copies of the foreign patent application EPO 16153490.4 filed on January 29, 2016 and EPO 15002732.4 filed on September 22, 2015 are provided with the instant application.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, EPO 15002732.4 filed on September 22, 2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The application is silent to the amended recitation of independent Claim 111, “wherein the in vitro transcribed RNA and the DNA minicircle are introduced into the human primary lymphocyte in a weight ratio of 4:1 to 8:1”.
	Support for a 4:1 ratio may be found in EPO 16153490.4 filed on January 29, 2016, e.g.  “mRNA-MC, 4:1 ratio” (pg 6, para 5), and “in a molar ratio of 4:1 to 8:1” (pg 19, item 57).
Accordingly, the effective priority date of the instant application is granted as January 29, 2016. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. 	The prior rejection of Claims 111, 114-115, and 131-133 under AIA  35 U.S.C. 103 as being unpatentable over Jensen et al (U.S. 2017/0029774; published February 2, 2017; effectively filed April 8, 2015; hereafter Jensen-1), in view of Moisyadi et al (U.S. 2011/0047635), Till et al (Blood 119(17): 3940-3950, 2012; of record in IDS), Jensen et al (Biol. Blood Marrow Transplant 16: 1245-1256, 2010; hereafter Jensen-2), and Chen et al (Human Gene Therapy 16: 126-131, 2005) is withdrawn in light of Applicant’s amendment to the independent claim to recite the RNA/DNA minicircle weight ratio of 4:1 to 8:1, a limitation not taught/disclosed by Jensen-1, Jensen-2, Moisyadi et al, nor Chen et al.

2. 	Claims 111, 114-115, and 131-133 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jensen et al (U.S. 2017/0029774; published February 2, 2017; effectively filed April 8, 2015; hereafter Jensen-1), in view of Moisyadi et al (U.S. 2011/0047635), Till et al (Blood 119(17): 3940-3950, 2012; of record in IDS), Jensen et al (Biol. Blood Marrow Transplant 16: 1245-1256, 2010; hereafter Jensen-2), Chen et al (Human Gene Therapy 16: 126-131, 2005), Craig et al (U.S. 2005/0066376), and Parinov et al (U.S. 2009/0131272).
Determining the scope and contents of the prior art.
With respect to Claim 111, Jensen-1 is considered relevant prior art for having disclosed method for obtaining a recombinant lymphocyte that expresses an engineered T-cell receptor or chimeric antigen receptor, the method comprising: 
i) introducing into a human primary lymphocyte ([0067], “T cells are removed from a patient and modified”; [0095] CAR expressing lymphocytes are genetically modified by minicircles comprising Sleeping Beauty transposons)
a) a DNA minicircle comprising a transposable element, 
wherein the transposable element comprises an expression cassette comprising a promoter and a coding sequence for the engineered T-cell receptor or the chimeric antigen receptor ([0041], Sleeping Beauty construct carrying…CD19CAR”; [0042-44]; Figures 25-29, CD8+ cells expressing CD19CAR), and 
b) an RNA encoding a transposase (Figure 20E; SB100X RNA (1ug or 3ug) and CAR transposons (10ug); thus yielding a weight ratio of 1:10 or 3:10), 
wherein introduction of the DNA minicircle and RNA into the human primary lymphocyte results in transposition of the transposable element into the genome of the cell ([0087], SB transposase can insert a transposon into …mammalian genome; [0105], stable transfer…into T cell…minicircles containing SB transposons…cells with higher number of gene integrations) and expression of the engineered T-cell receptor or chimeric antigen receptor on the human primary lymphocyte ([0043], CD8+ cells expressing CD19CAR; [0067], “T cells are removed from a patient and modified so that they express receptors specific for a molecule displayed on a cancer cell”).

Jensen-1 do not disclose ipsis verbis that the RNA encoding the transposase was in vitro transcribed. 
The recitation of a process limitation in Claim 111, in vitro transcribed RNA, is not viewed as positively limiting the claimed product absent a showing that the process of making recited in Claim 111 imparts a novel or unexpected property to the claimed product, to wit, RNA encoding a transposase, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the RNAs encoding transposase were produced is immaterial to their patentability.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01.
Those of ordinary skill in the art have long-recognized that RNA molecules encoding the artisan’s protein of interest are routinely produced via in vitro transcription reactions. (See Moisyadi et al, [0066] citing commercially available In Vitro Transcription System). There is no sound scientific rationale as to why Jensen-1 would want to introduce RNA molecules that do not encode the transposase (which would be present in a mixed population of RNA isolated from an unidentified source cell) into the host cells that are to be genetically modified with the target transposon, as such obfuscates and takes away from their interest in correlating transposition efficiency when varying the ratio of RNA-encoding transposase vs DNA transposons (e.g. Figure 20E).
Furthermore, as evidenced by Moisyadi et al, those of ordinary skill in the art previously recognized the scientific and technical concepts of genetically modifying a mammalian cell to contain a stably integrated transposable element, the method comprising the step of introducing 
i) introducing into a mammalian cell
a) a transposable element containing an expression cassette for the artisan’s transgene of interest, and 
b) an in vitro transcribed RNA encoding a transposase (Figure 8; Example 8, “In-Vitro Transcribed mRNA Encoding…Transposase Mediates Transposition in Human Cells”; [0066]).

Jensen-1 do not disclose the method to require the step of selecting for cells that express the engineered T-cell receptor or the chimeric antigen receptor. 
Jensen-1 also disclosed the method may be performed without MTX selection, e.g. [0028], and that the minicircle transgene persists only if it is co-transfected with the SB100X transposase [0138]. See also Figure 11H.  Thus, it is clear that no drug/antibiotic selection is required.
	Jensen-1 do not disclose wherein the minicircle does not comprise a selectable marker.
	However, prior to the effective filing date of the instantly claimed invention, Till et al is considered relevant prior art for having taught a method of obtaining recombinant human lymphocytes that express an engineered chimeric antigen receptor. Till et al taught that gene transfer of naked plasmid DNA is highly inefficient and necessitates antibiotic selection of the transfectants during expansion. This process results in prolonged and intensive use of many resources (e.g. personnel, GMP facilities) and is not practical for scaling up to treat larger numbers of patients. Furthermore, it probably impairs T-cell functionality, potential for in vivo expansion, decreased cytotoxicity, and low levels of engraftment in vivo (pg 3949, col. 2). Till et al taught that it is worth striving to minimize potential immunogenicity in designing further CAR vectors, including “avoiding xenogenic genes, such as those encoding for antibiotic resistance” (pg 3949, col. 1). 

Jensen-2 is considered relevant prior art for having taught a method of obtaining recombinant human lymphocytes that express an engineered chimeric antigen receptor, the method comprising the step of introducing into said human lymphocytes a DNA expression vector that does not comprise a selectable marker. Jensen-2 taught prior low efficiency vector delivery platforms encumbered the [CAR-T] production platform to multiple rounds of activation/propagation in selection drugs (pg 1254, col. 1), but yielded variable CAR expression (pg 1254, col. 2). Thus, one may use more efficient vector transduction systems, e.g. Sleeping Beauty system, that would negate the requirement for ex vivo selection, including omission of antibiotic resistance genes (pg 1255, col. 2). Jensen-2 taught “Our group has now redesigned our platform…..eliminating the need for bacterial drug-resistance gene coexpression” in CAR-expressing T cell preparations (pg 1254, col. 2).

Chen et al is considered relevant prior art for having taught a method of obtaining genetically modified mammalian host cells that express a human therapeutic transgene (Title; Abstract; pg 130, col. 1), the method comprising the step of introducing minicircle expression vectors capable of persistent high level of transgene expression in vivo into said mammalian host cells (pg 130, col. 1), said minicircle vectors encoding human transgenes for gene therapy applications (Abstract; pg 130, col. 1), and wherein said minicircle vectors are “free of plasmid bacterial sequences” (Title), including a selectable marker (Figure 1). 
Chen et al taught that it was previously recognized that minicircle DNA vectors free of plasmid bacterial DNA backbone is devoid of silencing effect, and can express a high level of therapeutic protein indefinitely in vivo (pg 126, col. 2, Introduction). Chen et al taught that removal of the about 3kb of bacterial sequences may greatly improve vector availability by increasing the efficiency of diffusion and nuclear entry of the transgene in the host cell (pg 127, col. 1), whereby vector size has an inverse impact on transgene expression (pg 127, col. 2). 

Jensen-1 disclosed delivering the mRNA encoding transposase and minicircle transposons to the host cell at weight ratios of 3:10 (syn. 1:3.3), and 1:10 or (Figure 20).
Moisyadi et al disclosed delivering the mRNA encoding transposase and target donor plasmid to the host cell at a weight ratio of 1:1 [0067]. 

Neither Jensen-1 nor Moisyadi et al disclose the RNA: transposon is introduced to the host cell at a weight ratio of 4:1 to 8:1. 
However, prior to the effective filing date of the instantly claimed invention, Craig et al is considered relevant prior art for having disclosed a method for obtaining a recombinant host cell using transposase and transposons, whereby the efficiency of transposition may be maximized [0206], e.g. “made to be more efficient by simply improving the concentration of substrates…, i.e., an increase in copy number and high levels of the transposase enzyme” [0208], “the efficiency of the …transposase…may be increased by increasing its concentration” [0211].
Similarly, Parinov et al is considered relevant prior art for having disclosed a method for obtaining a recombinant host cell using transposase and transposons, wherein the transposase is provided to the cell as an RNA molecule [0129]. Parinov et al disclosed performing a transposition experiment in which the RNA encoding the transposase is present at a relative weight ratio to the transposon DNA at values of 25-50pg RNA: 5-10pg DNA [0138], syn. 5:1. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first RNA encoding transposase, as disclosed by Jensen-1, with a second RNA encoding transposase, to wit, an in vitro transcribed RNA encoding transposase, as disclosed by Moisyadi et al, in a method for obtaining recombinant lymphocytes genetically modified with a transposon encoding an engineered chimeric antigen receptor with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first RNA encoding transposase, as disclosed by Jensen-1, with a second RNA encoding transposase, to wit, an in vitro transcribed RNA encoding transposase, as disclosed by Moisyadi et al, in a method for obtaining recombinant lymphocytes genetically modified with a transposon encoding an engineered chimeric antigen receptor because those of ordinary skill in the art have long-recognized that RNA molecules encoding the artisan’s protein of interest are routinely produced via in vitro transcription reactions (see Moisyadi et al, [0066] citing commercially available In Vitro Transcription System), as successfully demonstrated by Moisyadi et al (Example 8, “In-Vitro Transcribed mRNA Encoding…Transposase Mediates Transposition in Human Cells”; [0066]), and there is no sound scientific rationale as to why Jensen-1 would want to introduce RNA molecules that do not encode the transposase (which would be present in a mixed population of RNA isolated from an unidentified source cell) into the host cells that are to be genetically modified with the target transposon, as such obfuscates and takes away from their interest in correlating transposition efficiency when varying the ratio of RNA-encoding transposase vs DNA transposons (e.g. Figure 20E).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the minicircle of Jensen-1 to lack a selectable marker with a reasonable expectation of success, the ordinary artisan being motivated to do so because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) avoiding xenogenic genes, such as those encoding for antibiotic resistance, is an art-recognized goal to minimize potential immunogenicity in designing further CAR vectors, (Till et al); 
ii) one may modify the CAR-T production platform to comprise expression vectors lacking a selectable marker (“Our group has now redesigned our platform…..eliminating the need for bacterial drug-resistance gene coexpression” in CAR-expressing T cell preparations (Jensen-2); 
iii) it was previously recognized that minicircle DNA vectors free of plasmid bacterial DNA backbone, including bacterial selection markers, is devoid of silencing effect, can express a high level of therapeutic protein indefinitely in vivo, whereby decreasing the size of the minicircle increases transgene expression (Chen et al); and
iv) the use of more efficient vector transduction systems, e.g. Sleeping Beauty system (Jensen-2) or minicircles (Chen et al, Jensen-1), would negate the requirement for ex vivo selection, including omission of antibiotic resistance gene, would overcome prior low efficiency vector delivery platforms encumbered the CAR-T production platform to multiple rounds of activation/propagation in selection drugs (Jensen-2), which results in prolonged and intensive use of many resources (e.g. personnel, GMP facilities), is not practical for scaling up to treat larger numbers of patients, and probably impairs T-cell functionality, potential for in vivo expansion, decreased cytotoxicity, and low levels of engraftment in vivo (Till et al).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the transposition reactions of Jensen-1 (1:10, 1:3) and/or Moisyadi et al (1:1) to use an RNA encoding the transposase at a relative weight ratio to the transposon of 4:1 to 8:1 with a reasonable expectation of success, the ordinary artisan being motivated to do so because those of ordinary skill in the art previously recognized the scientific and technical concepts of optimizing transposition reactions as necessary, whereby increasing the concentration of the transposase, as would be achieved by increasing the amount of the RNA encoding transposase, is an art-recognized means of to improve efficiency (Craig et al), and Parinov et al successfully demonstrated using a weight ratio of 5:1 of an RNA encoding the transposase relative to the transposon DNA in transposition experiments. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 114, Jensen-1 disclosed wherein the engineered T-cell
receptor or chimeric antigen receptor is specific for CD19 (Figures 16, 19, 25, 29, 32, and 35; [0041], “CD19CAR”).
Jensen-2 taught wherein the engineered T-cell receptor or chimeric antigen receptor is specific for CD19 (Abstract).
With respect to Claim 115, the claim merely requires but one of the six alternative elements, per the conjunction “or”. 
With respect to alternative element (II), Jensen-1 disclosed wherein the DNA minicircle and RNA encoding the transposase are introduced into the cell via electroporation ([0035], “Cells were electroporated with…”).
Till et al taught wherein the CAR expression vector is electroporated into the cells (pg 3941, col. 1, Methods). 
With respect to alternative element (III), Jensen-1 disclosed wherein the transposase is the l00X hyperactive sleeping beauty transposase (SB l00X) (e.g. Figures 16 and 20E (SB100X, RNA)).
With respect to alternative element (IV), Jensen-1 disclosed wherein the RNA and DNA minicircle are introduced into the mammalian cell together (Figure 20E, “multiplex electroporation”).
Till et al taught therein the CAR expression vector is electroporated into primary human lymphocytes (pg 3941, col. 1, Methods, “patient PBMCs”). 

With respect to alternative element (V), Jensen-1 disclosed wherein the RNA and DNA minicircle are introduced into the mammalian cell in a molar ratio of SB100X RNA (1ug or 3ug) to CAR transposons (10ug) (Figure 20E), which is equivalent to 1:10 or 1:3, whereby the ratio of 1:3 is considered substantially equivalent to instantly recited ratio of 1:1. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
Jensen-1 disclosed the use of the RNA encoding transposase and the DNA minicircle transposon for the same or substantially same purpose as the instantly claimed invention, and with sufficient specificity of a RNA:DNA molar ratio(s), per the specific embodiments that is very close to the instantly recited molar ratio of 1:1, and whereby the variables are considered predictable over the range of, at least, 1:1 to 1:10. Instant application fails to disclose an element of criticality of the recited molar ratios, let alone the recited 1:1, as opposed to 1:3 successfully reduced to practice by Jensen-1.
With respect to Claim 131, Jensen-1 disclosed wherein the transposase is the l00X hyperactive sleeping beauty transposase (SB l00X) (e.g. Figures 16 and 20E (SB100X, RNA)).
With respect to Claim 132, Jensen-1 disclosed wherein the lymphocyte is a T cell or a natural killer (NK) cell [0072].
With respect to Claim 133, Jensen-1 disclosed wherein the transfected lymphocytes are incubated for a time to allow for expression of the engineered CAR prior to the step of administering to a subject, e.g. ([0095], adoptive cell transfer of CAR expressing lymphocytes). Jensen-1 that the minicircle transgene persists only if it is co-transfected [emphasis added] with the SB100X transposase [0138]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Conclusion
3. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633